NELSON, Circuit Justice.
The libellants were employed by the owners of the Morning Star to go down from the city of New York and relieve her from her perilous situation on the beach. This was done with expedition and skill, by'the use of appliances kept on hand by the company. The vessel had gone on the beach in a fog, and, although there was a considerable swell upon the sea, the wind was light, and very little difficulty was encountered in towing her from the sandbar on which she grounded and setting her afloat. She sustained no injury.
The court below allowed, as compensation ■ to the company, for the service rendered, §2,500, and interest. There is evidence in the case that the owners of the vessel, when applied to by the company to perform the service, had inquired as to the expense; and that, although no definite answer was given, §2,000 or §2,500 was suggested as the probable amount. There is no proof in the case but that this would be a reasonable compensation, as for work and labor; that is, there is no evidence to the contrary. As a salvage service, I think the sum allowed was inadequate, upon the principles governing the rate of compensation in that class of cases.
The learned judge below appears to have been strongly inclined against regarding this company as a salvor, within the reasons and principles which govern the admiralty, in awarding compensation for admitted salvage service. All the persons representing the company, engaged in the service in question, receive no part of the salvage money. They are employed at a permanent salary, or, if temporarily, for the given service, at day’s wages. All considerations, therefore, of personal sacrifice or gallantry, in encountering imminent perils in rescuing vessels in distress, are necessarily excluded, in fixing the rate of compensation. ' If allowed by the court, all beyond the salaries or wages enure to the benefit of the company. I agree that a liberal compensation should be allowed for the use of the apparatus furnished, which was ample and welL adapted to the purposes intended, by the-present company, and for the skill with which it was handled in the service performed; but, in the sense of the law governing salvage compensation, I have great difficulty in awarding it to the libel-lants. As at present advised, I must deny it; and as, for aught that appears, the compensation allowed by the court was reasonable for the work and labor and materials used, the decree below is affirmed.